Citation Nr: 0601450	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-30 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a foot 
injury.





ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Since further development is required, the case is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

According to the July 2003 statement of the case (SOC), the 
RO did not have the veteran's service medical records (SMRs) 
when deciding his claim.  The RO indicated, however, that if 
these records subsequently were located then the decision 
would be reconsidered.  And this indeed has occurred.  The 
SMRs were recently obtained in September 2005.  So the RO 
should readjudicate the claim after considering these 
additional records.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence confirming the 
veteran has this disability; (2) evidence of the incurrence 
or aggravation of a disease or injury while in service or of 
a service-connected disability; and (3) medical evidence of a 
nexus between the disease or injury in service and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



A preliminary review of the record on appeal does not reveal 
any evidence pertaining to a current foot disability - much 
less as a residual of an injury sustained in service.  
Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  So the veteran 
should bear in mind that, without evidence of a current foot 
disability (aside from proof relating the disability to an 
injury in the military), service connection will not be 
granted.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following consideration:

Readjudicate the veteran's claim based on 
the entire evidentiary record, including 
his recently obtained service medical 
records.  If benefits are not granted to 
his satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond to it.

The purpose of this REMAND is to consider additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

